Citation Nr: 0209971	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  95-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1969 to November 
1973 and from February 1982 to February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The claims folder was subsequently 
transferred to the RO in Indianapolis, Indiana.  

The case returns to the Board following a remand to the RO in 
February 1997.  

July 2002 correspondence from the veteran's representative 
included an informal claim for increased ratings for service-
connected disorders of the cervical spine, low back, right 
hip, left hip, right knee, and left knee.  This claim has not 
been developed or adjudicated by the RO.  The Board therefore 
refers the matter to that office for the appropriate action.  


REMAND

In July 2002, prior to the RO's certification of the current 
appeal to the Board, the RO received a communication from the 
veteran's representative indicating the veteran's desire for 
a Board videoconference hearing.  The next day, the RO 
certified the appeal and forwarded the claims folder to the 
Board.  The Board received the July 2002 correspondence from 
the veteran's representative in August 2002.  The Board finds 
that the veteran's request for a Board videoconference 
hearing is timely.  See generally 38 C.F.R. §§ 20.700 (right 
to a hearing), 20.1304 (time limitation for certain requests 
following certification of appeal to the Board). A remand is 
required to comply with that request.  

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
have a Board videoconference hearing.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


